Citation Nr: 0123234	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-04 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for postoperative residuals of a lumbar 
laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to February 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating action of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied reopening the veteran's claim of 
entitlement to service connection for postoperative residuals 
of a lumbar laminectomy.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.

FINDING OF FACT

Evidence submitted since the July 1995 rating decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision, which found that no new and 
material evidence had been submitted is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for postoperative residuals of a lumbar 
laminectomy is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service medical records reveal that the veteran's spine was 
clinically evaluated as normal at his May 1957 enlistment 
examination.

In April 1960, the veteran complained of recurrent 
lumbosacral pain which had become more acute at the time of 
treatment.  These symptoms reportedly had been recurring 
since July 1959 when the veteran first experienced pain after 
lifting a heavy bed.  Physical examination revealed no 
neurologic or muscular signs, no loss of motion, a normal 
kypholordotic curvature, no localized tenderness, and a full 
range of motion.  

In November 1974, the veteran underwent surgery for a left 
herniated nucleus pulposus, at L5-S1, following an on the job 
injury approximately six weeks prior to admission.

The veteran's original claim for compensation for residuals 
of a back injury was denied by the Board in May 1980.  The 
Board found that low back pain in service was transitory in 
nature, and that the veteran's disability was unrelated and 
too remote to an incident of low back pain in service. 

A July 1995 rating decision again denied service connection, 
it found no new and material evidence had been submitted.  
Additional evidence considered at that time included letters 
submitted from the veteran's wife, mother and four friends of 
the appellant.  They further indicated that they knew the 
veteran prior to or just subsequent to military service.  
They indicated that the veteran did not have lower back 
problems prior to entering service, that he had injured his 
lower back in service, and received treatment in and 
subsequent to service.  The RO considered the evidence 
cumulative of evidence previously submitted and denied the 
claim to reopen.  The veteran was notified of the denial of 
that claim, but did not appeal.

The veteran was afforded a personal hearing in February 2000 
and a Travel Board Hearing before the undersigned Member of 
the Board in June 2001.  Additional evidence, as discussed 
below, was submitted by the veteran, who has waived 
consideration of the evidence by the RO.  38 C.F.R. § 20.1304 
(2000).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which 
declined, after having considered newly presented evidence, 
to reopen a previously disallowed claim because of a lack of 
new and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence submitted since July 1995 includes a statement from 
William J. Fox, D.C., dated November, 1978.  He indicated 
that he treated the veteran on two occasions on November 1968 
for subluxation of Lumbar 4 and 5. 

A treatment record from Robert Lambert, M.D., dated in March 
1999, was provided, which indicated that the veteran was 
suffering from chronic degenerative disease of the back.  The 
veteran provided a history to the doctor that he had injured 
his back in-service and that he saw chiropractors 
episodically for back pain until an on the job injury to his 
lower back in 1974.  The examiner indicated that he reviewed 
service medical records for treatment in April 4, 1960.  It 
was his opinion that the veteran's current disability, while 
exacerbated by an on the job injury in 1974, was related to 
the veteran's military service.  

A letter from Laurence Altshuler, M.D., dated in November 
1999, indicated that the veteran reported a history that 
while in the U.S. Navy in 1960 he sustained injury to his 
lower back, and that he had reviewed a clinical record to 
that effect.  Following an examination of the appellant Dr. 
Altshuler opined, within a reasonable degree of medical 
certainty, that the veteran's present complaints were related 
to an in-service injury.  

A report from Melissa C. Smith-Horn, M.D., dated November 
1999 reveals that the veteran provided a history that he was 
injured lifting a heavy bed in 1959 while serving in the 
Navy.  He indicated that he continued to experience back 
problems throughout until discharge.  He said that he saw 
doctors and chiropractors thereafter until he underwent 
surgery in 1974.  He had additional surgeries in 1978 and 
1989.  Following an examination of the appellant Dr. Smith-
Horn opined that the veteran sustained injury to his back 
while serving in the U.S. Navy in 1959 and that the injury 
had slowly degenerated over the years.

Finally, an undated statement by the veteran's mother 
indicated that the veteran had experienced back problems in 
the Navy and that he had experienced back problems 
continuously since discharge from service. 

Presuming the credibility of the above evidence, the Board 
finds such evidence to be new and material as it bears 
directly and substantially on the question of service 
connection, and as it tends to provide a greater 
understanding of the veteran's current disability.  As new 
and material evidence has been submitted, the claim of 
entitlement to service connection for postoperative residuals 
of a lumbar laminectomy is reopened.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for postoperative residuals of a lumbar 
laminectomy has been submitted.



REMAND

In light of the Board's conclusion that the claim of service 
connection for postoperative residuals of a lumbar 
laminectomy is reopened, the claim must be reviewed on a de 
novo basis.  In order to ensure that the veteran's procedural 
rights are protected so far as his being given adequate 
notice and opportunity to present argument and evidence on 
the underlying question of entitlement to service connection, 
a remand of the case to the RO is indicated.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  For example, the veteran has never been 
provided a VA examination.  Furthermore, the Board finds that 
the evidence of record is insufficient to decide the issue of 
service connection with any certainty, and since the Board 
cannot exercise its own judgment on medical matters, further 
examination is required, to include an opinion based upon a 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 181 (1991).

Additionally, the veteran noted in a letter received by the 
RO in May 2001, that he was receiving Social Security 
disability benefits.  The Court has held that in such 
instances, and with regard to the issues before the Board on 
appeal, the award letter and the medical records underlying 
the award of Social Security disability benefits must be 
obtained and reviewed by VA.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement 
to service connection for a back 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO should attempt to obtain a 
complete copy of the veteran's file with 
the Social Security Administration, 
including a copy of the decision awarding 
disability benefits and a copy of all 
medical records associated with the 
application which supported the award of 
such disability benefits.

3.  The veteran should then be afforded a 
comprehensive VA orthopedic examination 
for the purpose of determining the 
etiology of his postoperative residuals 
of a lumbar laminectomy.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study, and the examination report should 
reflect that such a review was made.  All 
tests deemed necessary by the examiner 
are to be performed.  The examiner is 
specifically requested to express a 
medical opinion whether it is at least as 
likely as not that post operative 
residuals of a lumbar laminectomy, or any 
other current back disorder, are related 
to the appellant's military service.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The opinions of 
the doctors referenced above must be 
discussed in the examiner's report.  If 
further testing or examination is 
warranted in order to determine the 
etiology of the disorder, such testing or 
examination is to be accomplished.  The 
examination report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
completed.  If anything is incomplete, 
including if the requested examination 
was not conducted by the appropriate 
physician, or does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


